 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   EFREN VALENCIA,               )    NO. CV 19-7228-FMO(E)
                                   )
12             Petitioner,         )
                                   )
13        v.                       )     ORDER OF DISMISSAL
                                   )
14   UNKNOWN,                      )
                                   )
15             Respondent.         )
     ______________________________)
16

17

18        On August 20, 2019, Petitioner filed a “Petition for Writ of

19   Habeas Corpus By a Person in State Custody,” accompanied by a “Motion

20   for Review and Modification of Sentence” and a “Motion for Appointment

21   of Counsel.”   The Court construes the “Petition for Writ, etc.” and

22   accompanying “Motion for Review, etc.” together as constituting the

23   Petition.

24

25        The Petition seeks to challenge a San Luis Obispo Superior Court

26   criminal judgment (Petition, p. 2).    Petitioner previously challenged

27   the same Superior Court judgment in a prior habeas corpus petition

28   filed in this Court.    See Valencia v. Allison, CV 10-5500-GHK(VBK).
 1   On February 23, 2011, this Court entered judgment in Valencia v.

 2   Allison, CV 10-5500-GHK(VBK), dismissing the prior petition with

 3   prejudice as untimely.

 4

 5         The Court must dismiss the present Petition in accordance with

 6   28 U.S.C. section 2244(b) (as amended by the “Antiterrorism and

 7   Effective Death Penalty Act of 1996”).    Section 2244(b) requires that

 8   a petitioner seeking to file a “second or successive” habeas petition

 9   first obtain authorization from the Court of Appeals.   See Burton v.

10   Stewart, 549 U.S. 147, 157 (2007) (where petitioner did not receive

11   authorization from Court of Appeals before filing second or successive

12   petition, “the District Court was without jurisdiction to entertain

13   [the petition]”); Barapind v. Reno, 225 F.3d 1100, 1111 (9th Cir.

14   2000) (“the prior-appellate-review mechanism set forth in § 2244(b)

15   requires the permission of the court of appeals before ‘a second or

16   successive habeas application under § 2254’ may be commenced”).     A

17   petition need not be repetitive to be “second or successive,” within

18   the meaning of 28 U.S.C. section 2244(b).    See, e.g., Thompson v.

19   Calderon, 151 F.3d 918, 920-21 (9th Cir.), cert. denied, 524 U.S. 965

20   (1998); Calbert v. Marshall, 2008 WL 649798, at *2-4 (C.D. Cal.

21   Mar. 6, 2008).   The dismissal of a habeas petition as untimely

22   “constitutes an adjudication on the merits that renders future

23   petitions under § 2254 challenging the same conviction ‘second or

24   successive’ petitions under § 2244(b).”   McNabb v. Yates, 576 F.3d

25   1028, 1030 (9th Cir. 2009).   Petitioner evidently has not yet obtained

26   ///

27   ///

28   ///

                                        2
 1   authorization from the Ninth Circuit Court of Appeals.1   Consequently,

 2   this Court cannot entertain the present Petition.   See Burton v.

 3   Stewart, 549 U.S. at 157; see also Remsen v. Att’y Gen. of Calif., 471

 4   Fed. App’x 571, 571 (9th Cir. 2012) (if a petitioner fails to obtain

 5   authorization from the Court of Appeals to file a second or successive

 6   petition, “the district court lacks jurisdiction to consider the

 7   petition and should dismiss it.”) (citation omitted).

 8   ///

 9   ///

10   ///

11   ///

12   ///

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23

24
           1
25             The Court takes judicial notice of the docket of the
     United States Court of Appeals for the Ninth Circuit, available
26   on the PACER database. See Mir v. Little Company of Mary Hosp.,
     844 F.2d 646, 649 (9th Cir. 1988) (court may take judicial notice
27   of court records). The Ninth Circuit’s docket does not show that
     any individual named Efren Valencia has obtained any order from
28   the Ninth Circuit permitting the filing of a second or successive
     habeas petition in this Court.

                                       3
 1        For all of the foregoing reasons, the Petition is denied and

 2   dismissed without prejudice.2

 3

 4        LET JUDGMENT BE ENTERED ACCORDINGLY.

 5

 6             DATED: August 28, 2019.

 7

 8

 9                                    ___________________________________
                                                     /s/
                                            FERNANDO M. OLGUIN
10                                     UNITED STATES DISTRICT JUDGE

11

12   PRESENTED this 22nd day of

13   August, 2019, by:

14

15              /s/
            CHARLES F. EICK
16   UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26
          2
27             In light of this disposition, Plaintiff’s request for
     the appointment of counsel is denied. See Knaubert v. Goldsmith,
28   791 F.2d 722, 728-30 (9th Cir.), cert. denied, 479 U.S. 867
     (1986).

                                         4
